Opinion by
Mr, Justice Mitchell,
The act of June 9, 1891, P. L. 252, is clearly repealed by the act of June 10, 1893, P. L. 419, if the latter is valid. The provisions of the two are irreconcilable. The act of 1891 requires the voter to express his wishes on the proposed increase of municipal debt upon a separate ballot marked on the outside “ increase (? of) the debt ” and having on the inside, written or printed, “ no increase of debt ” or “ debt may be increased ” and these ballots to be deposited in a special and separate box, as was then provided by law for elections in general. The act of 1893 on the other hand requires the voter on the same question to use the one official ballot prescribed by the act on which the question is to be “ printed in a brief form ” below the lists of candidates and followed by the words “yes ” and “no.” If these two methods apply to the same elections they are obviously irreconcilable. The language of the act of 1893 in section 14 is, “ whenever the approval of a constitutional amendment or other question is submitted to the vote of the people, such question shall be printed upon the ballots ” etc., as above quoted. The learned judge below was of opinion that the words “ other question ” were so controlled by their association with the words “approval of a constitutional amendment” that they must be confined to those questions which are submitted to the same electoral body, i. e. the people of the whole state, and that questions which only go before the electors of a subordinate municipality were therefore not included. We are unable to adopt this view. Passing by the fact that there are no other such *581questions and the legislature cannot be presumed to have made express provision for a class of cases that does not exist, this construction requires the insertion in the act of the words “ other question submitted to the vote of the whole people of the state,” or some equivalent phrase. There is no warrant for such addition to the language actually used. The words “ other question ” mean matter on which the electors are to express their will, other than the election of officers. The clause has reference to the nature of the subject before the people, not to the particular body of electors who are to decide it, and the words “ other question ” are used in contradistinction to the choice of candidates for office which is the main subject of the act. They include all questions, whether state or local, which are submitted by referendum, to the direct vote and decision of the electors either of the state at large, or of a particular locality.
But it is objected that notwithstanding the repugnancy of the two statutes on this point, the act of 1891 is not repealed because the act of 1893 is unconstitutional in that its title gives no notice or indication of this subject. This objection we are obliged to sustain. The act of 1893 is entitled “ an act to regulate the nomination and election of public officers, requiring certain expenses incident thereto to be paid by the several counties and punishing certain offenses in regard to such elections.” This title, except for the omission of a few words requiring certain expenses to be paid by the commonwealth, is an exact duplication of the title of the act of June 19, 1891, P. L. 349, which is repeated, amended and supplied by the act of 1893. The title restricts the subject of the act to elections of “ public officers,” and expresses nothing which carries notice in any way of an intention to include the subject of the increase of municipal indebtedness. This subject had been expressly and elaborately legislated upon by the act of June 9, 1891, and those interested therein would hardly suppose that the specific provisions for the mode of ascertaining the people’s will on those questions, would be wholly changed by another act only ten days later. At any rate they, and tire members of the legislature themselves were entitled by the constitution to notice in the title of the statute that it proposed to deal with that subject. The acts of June 19, 1891, and June 10, 1893, are equally *582defective in not meeting the requirements of sec. 3, art. 3 of the constitution. The specification in the title of the act of 1893 that it was an act for the regulation of the nomination and election of public officers, not only failed to express the intention to regulate the mode of voting on questions of the increase of municipal indebtedness, but tended to the impression that that subject was not included. The title therefore was not only insufficient, but misleading: Union Pass. Ry.’s App., 81* Pa. 91; Phila. v. Market Co., 161 Pa. 522. So much therefore of the act as relates to elections other than those for public officers must be declared unconstitutional. As this strikes out that part of section 14 which makes the conflict with the act of June 9, 1891, it follows that the latter act is not repealed, and the election was properly held under its provisions.
Though we have not reached it by the same pathway we concur in the conclusion of the learned court below.
Judgment affirmed.